June 09, 2021. 
Claim 21 has been cancelled by the Applicant.
Claims 41-59 (which contained allowable subject matter in the previous Office Action) are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 41-59 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 41 (and its dependent claims 42-50):
“A computer-implemented method performed within an email server, comprising: receiving, by the email server and from a sender via an email client, an email addressed to a plurality of users and a read receipt distribution list; forwarding, by the email server, the email and a read receipt request to addresses of the plurality of users; receiving, by the email server and from one of the plurality of users, a read receipt for the email; receiving, by a user not in the read receipt distribution list, a read receipt subscription request to receive read receipts for the sender; and forwarding, by the email server using the read receipt distribution list, the received read receipt to users included in the read receipt distribution list; and” is disclosed in prior art by Gusler; 
“determining, in response to the read receipt subscription being received, that the user not in the read receipt distribution list is permitted to subscribe;” and “forwarding, by the email server and based upon the evaluating, the received read receipt to the user not in the read receipt distribution list” is disclosed in prior art by Kirchmeier, which shows a method for sending various types of notifications to multiple groups/members, Fig. 2A and ¶ [0085] shows a user fills a form to subscribe to the notifications by providing information such as the types of notifications to be received and contact info, however Kirchmeier does not show Clarke shows detecting by a status agent, that each of a plurality of messages has been read; and transmitting, a read message notification, however neither Clarke or Kirchmeier shows that a user not in the read receipt distribution list is permitted to subscribe and forwarding, based upon the evaluating, the read receipt to the user not in the read receipt distribution list;
“evaluating the read receipt to detect that a subscription condition associated with the read receipt subscription request is met;” is disclosed in prior art by Lewis (US Patent Application Pub. No. 2003/0153302) Fig. 2 and ¶ [0010], [0292] shows a system for storing subscriber information such as account and device information and messaging attributes such as distribution lists associated with a particular subscriber, includes e-mail servers to send and receive mail messages to and from the Internet, ¶ [0250] shows the system receives confirmation of delivery and generates a receipt and may publish the receipt, which is received by a component which has subscribed to receive the receipt, however Lewis does not show a subscription condition. In a related prior art, Tomkov (US Patent Application Pub. No. 2002/01444154) in ¶ [0003],[0273] shows a system for verifying delivery and content of an electronic message, however neither Tomkov, Lewis, Clarke or Kirchmeier shows that a subscription condition associated with the read receipt subscription is met;
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art at the time the invention was made, knowing the teaching of the prior arts of record would have combined them to arrive at the present invention as recited in the context of independent claim 41 as a whole.
Independent claim 51 (and its dependent claims 52-59) are allowable for similar reasons.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /KEVIN T BATES/ Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                       
RANJAN . PANT
Examiner
Art Unit 2458

								/RP/